Citation Nr: 1643898	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  13-00 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a right hip condition, to include as secondary to his service-connected right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 2001 to March 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he developed a right hip condition that is secondary to his service-connected right knee disability.  In its October 2016 written brief presentation, the Veteran's representative argued that lower extremity injuries like the Veteran's right knee disability can alter a person's gait, which can then place additional stress on other parts of the body, such as the hips and back.  Additionally, the Veteran's representative submitted articles discussing the relationship between limping and back pain.

The Veteran has submitted private treatment records reflecting that he has sought medical care for complaints of right hip pain.  His available treatment records also reflect a diagnosis of "unspecified disorder of joint of pelvic region and thigh."  The Veteran has not been afforded a VA examination in connection with his right hip claim.  Thus, the evidence of record - which includes evidence of a recurrent symptoms of right hip pain, medical evidence indicating the Veteran has some sort of disorder of the joint of his pelvic region, and the Veteran's assertions that his right hip pain is related to his service-connected right knee disability - is sufficient to trigger VA's duty to provide an examination with an opinion for this claim.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Remand is also required to issue the Veteran another VCAA letter that addresses secondary service connection for his right hip condition.

Finally, the Board notes that the most recent VA treatment records in the Veteran's claims file are dated December 2012.  Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice as to the matter of secondary service connection under 38 C.F.R. § 3.310.

2.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated from December 2012 to the present.  If no medical records are available, this fact should be noted in the Veteran's claims file.

3.  After completing the above development, schedule the Veteran for an appropriate VA examination to determine whether the Veteran's right hip condition is related to active duty service, or whether it is secondary to his service-connected right knee Osgood Schlatter's disease.  The claims folder is to be furnished to the examiner for review in its entirety.  The examiner should perform any tests or studies deemed necessary.  Following a review of the relevant evidence, the examiner must address the following questions:

(a)  Please list all diagnoses related to the Veteran's claimed right hip condition. 

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed right hip condition was caused by the Veteran's service-connected right knee Osgood Schlatter's disease?

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed right hip condition was aggravated by the Veteran's service-connected right knee Osgood Schlatter's disease?

(d)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed right hip condition was etiologically related to his active duty service?  

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




